Citation Nr: 0126811	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.

This case, which is before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, has a tortuous procedural history.  The veteran 
timely appealed RO decisions including one in October 1996 
continuing a 30 percent rating for bilateral varicose veins 
of the lower extremities.  In August 1998, the RO considered 
new criteria for rating cardiovascular disorders and assigned 
a 20 percent disability rating for each leg, effective from 
January 12, 1998, the effective date of the new criteria.  
This had the effect of increasing the rating for varicose 
veins of both legs from 30 percent to a combined 40 percent 
rating.  In a statement dated and received in August 1998, 
the veteran certified "This (recent VA decision) satisfies 
my appeal on all issues."  This had the effect of 
withdrawing his appeal of the October 1996 rating decision.  
In July 1999, within one year of the August 1998 rating 
decision, the RO received correspondence from the veteran 
disagreeing with the ratings assigned under the new criteria.  
That is the matter before the Board, and prior rating 
decisions under the old criteria are final. 

In June 2001 a hearing was held before the undersigned member 
of the Board.  At the June 2001, hearing, the veteran 
submitted a claim for an increased rating for his service-
connected dermatitis, and claims of entitlement to service 
connection for residuals of dental trauma, residuals of a 
perforated colon, a heart disorder, and post traumatic stress 
disorder (PTSD).  Those claims are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Varicose veins of each leg are manifested by only 
intermittent edema, and no ulceration, stasis pigmentation, 
or eczema.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right leg varicose 
veins is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2001).

2.  A rating in excess of 20 percent for left leg varicose 
veins is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran under VCAA have been 
fulfilled, and that referral of the case to the RO for 
initial consideration in light of the VCAA is not necessary.   
First, VA has a duty to notify a claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Here, discussions in the RO decisions, the Statement 
of the Case, Supplemental Statements of the Case, and at the 
Board hearing informed the veteran and his representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, treatment records have been 
obtained, and the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  VA is also 
obligated to arrange for a medical examination and/or opinion 
when indicated.  Here, the veteran has been provided several 
VA medical examinations in connection with his claim.  
Another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim, and 
the medical information is clear, not requiring explanation.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The RO has complied with, or gone beyond, the mandates of the 
new legislation and its implementing regulations.  There is 
no indication that there exists any additional evidence from 
any source that could substantiate the claim but has not been 
obtained.  The RO has also provided the veteran with clear 
notice of the evidence considered and the types of evidence 
he needed to submit to support his claim.  Consequently, the 
Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

VA amended the rating criteria for cardiovascular disorders 
effective January 12, 1998.  As was noted above, the rating 
under the new criteria is the only matter before the Board.  
The veteran withdrew an appeal of the rating under the prior 
criteria. 

Rating Criteria for Varicose Veins

Current criteria under Code 7120 provide for a noncompensable 
rating for asymptomatic palpable or visible varicose veins.  
A 10 percent rating is in order when there are varicose veins 
with intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  When there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, a 20 percent 
evaluation is warranted.  A 40 percent rating is assigned 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
assigned with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned with the following findings 
attributed to the effects of varicose veins: Massive board-
like edema with constant pain at rest.  A Note following Code 
7120 specifies that these evaluations are for involvement of 
a single extremity.  If more than one extremity is involved, 
each extremity is evaluated separately and combined (under 
§ 4.25) using the bilateral factor (§ 4.26), if applicable. 

Analysis

The veteran argues that left leg varicose veins were 
previously rated 30 percent and that therefore he should be 
entitled to a 30 percent rating for the left leg and a 20 
percent rating for the right leg.  This argument is both 
inconsistent with the information in his claims file, and 
without legal merit.  His varicose veins were previously 
(over decades) rated as a bilateral disability.  As was 
indicated, he withdrew an appeal of the rating under the 
previous criteria, and that matter is not now before the 
Board.  At this time, rating the varicose veins as a 
bilateral disability for the left leg and assigning a 
separate rating for the right leg would result in the same 
right leg disability being rated twice (once as part of the 
bilateral disability, once by itself).  Such pyramiding is 
prohibited by controlling regulations.  38 C.F.R. § 4.14.

The criteria for rating varicose veins, listed above, reflect 
that to establish entitlement to a rating in excess of 20 
percent for varicose veins there must be such manifestations 
as persistent edema, stasis pigmentation or eczema, with or 
without ulceration.  No such manifestations are shown by the 
medical evidence of record, including an October 1998 
consultation report showing no edema, stasis, VA examinations 
in 1998 and in January 2000, which revealed no ulcerations or 
ankle edema (but complaints of edema relieved by elevation), 
and statements by private physicians reporting none of the 
required manifestations.  

In June 2001, the veteran testified at a hearing before the 
Board.  He noted that his left leg was worse than his right.  
He could not lay on his left side because pain was worse on 
that side.  Walking was very, very tough.  He was in pain 
with his left leg more than the right.  He had a ligation in 
his groin and left leg just above the knee.  He had pain when 
he laid down sleeping at night, worse on the left than right.  
He used stockings prescribed by VA.  He reported that he had 
sores and growths.  He noted that the lesions broke open, 
bled, and they wept.  He noted that he was very wobbly when 
he walked, and was only able to walk a half a block without 
some discomfort.  The veteran reported that he had problems 
with the veins around his knees because they would burst at 
times and leave big round blood spots on his leg.  These 
would eventually heal.  He also noted that he had swelling 
when he stood without the stockings.  The testimony did not 
identify disability sufficient to meet the criteria for a 
rating exceeding 20 percent.  

In summary, objective evidence does not show the 
manifestations necessary for a higher rating for either leg.  
The preponderance of the evidence is against the veteran's 
claims.  Consequently higher ratings are not warranted.


ORDER

A rating in excess of 20 percent for right leg varicose veins 
is denied.

A rating in excess of 20 percent for left leg varicose veins 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

